Case 2:20-cv-02874-AB-SK Document 14-5 Filed 03/30/20 Page 1 of 4 Page ID #:200




 1   George M. Lee (SBN 172982)
     gml@seilerepstein.com
 2   SEILER EPSTEIN LLP
 3   275 Battery Street, Suite 1600
     San Francisco, California 94111
 4   Phone: (415) 979-0500
 5   Fax: (415) 979-0511
 6
     John W. Dillon (SBN 296788)
 7   jdillon@gdandb.com
 8   2762 Gateway Road
     Carlsbad, California 92009
 9   Phone: (760) 431-9501
10   Fax: (760) 431-9512

11   Raymond M. DiGuiseppe (SBN 228457)
12   law.rmd@gmail.com
     THE DIGUISEPPE LAW FIRM, P.C.
13   4320 Southport-Supply Road, Suite 300
14   Southport, North Carolina 28461
     Phone: 910-713-8804
15
     Fax: 910-672-7705
16
17   Attorneys for Plaintiffs

18
                             UNITED STATES DISTRICT COURT
19
20                 FOR THE CENTRAL DISTRICT OF CALIFORNIA

21   ADAM BRANDY, et al.,                                 Case No. 2:20-cv-02874
22
                           Plaintiffs,                    DELCARATION OF ALAN
23                                                        GOTTLIEB IN SUPPORT OF
24         vs.                                            PLAINTIFFS’ APPLICATION
                                                          FOR TEMPORARY
25                                                        RESTRAINING ORDER AND
     ALEX VILLANUEVA, in his official                     ISSUANCE OF PRELIMINARY
26
     capacity as Sheriff of Los Angeles                   INJUNCTION
27   County, California, and in his capacity as
28

                                                      –1–
      DECLARATION OF ALAN GOTTLIEB IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRAINING ORDER
                         AND ISSUANCE OF PRELIMINARY INJUNCTION | CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-5 Filed 03/30/20 Page 2 of 4 Page ID #:201




 1   the Director of Emergency Operations, et
     al.,
 2
 3                          Defendants.
 4
 5
                            DECLARATION OF ALAN GOTTLIEB
 6
 7         I, Alan Gottlieb, declare as follows:
 8
      1.   I am the Executive Vice President of the Second Amendment Foundation,
 9
10         Inc. (“SAF”).

11    2.   SAF is a non-profit corporation organized under the laws of the State of
12
           Washington with its principal place of business in Bellevue, Washington.
13
14         The purposes of SAF include promoting the exercise of the right to keep and
15
           bear arms and legal action focusing on the constitutional right to privately
16
17         own and possess firearms. SAF also promotes research and education on the

18         consequences of abridging the right to keep and bear arms and on the
19
           historical grounding and importance of the right to keep and bear arms as
20
21         one of the core civil rights of United States citizens. SAF has over 650,000
22         members and supporters nationwide, including in California.
23
      3.   As detailed in the Plaintiffs’ First Amended Complaint, Plaintiffs, Plaintiffs’
24
25         members and customers, and other similarly situated individuals would
26
           exercise the fundamental human right to acquire, keep, bear, and practice
27
28         proficiency training and shooting with arms – including firearms, ammunition,

                                                      –2–
      DECLARATION OF ALAN GOTTLIEB IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRAINING ORDER
                         AND ISSUANCE OF PRELIMINARY INJUNCTION | CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-5 Filed 03/30/20 Page 3 of 4 Page ID #:202




 1         magazines, and appurtenances – for lawful purposes including self-defense,

 2         and would do so, but for fear of liability and prosecution under Defendants’
 3
           laws, orders, policies, practices, customs, and enforcement actions.
 4
 5    4.   SAF has and continues to expend and divert resources, and has been and
 6
           continues to be adversely and directly harmed, because of Defendants’ laws,
 7
 8         policies, orders, practices, customs, and enforcement actions.

 9    5.   Accordingly, and for reasons set for in Plaintiffs’ application, I respectfully
10
           ask this Court to: (A) Declare that the operation of firearm and ammunition
11
12         product manufacturers, retailers, importers, distributors, and shooting ranges
13         are “essential” so that firearm and ammunition product manufacturers,
14
           retailers, importers, distributors, and shooting ranges may continue to operate;
15
16         (B) Grant Plaintiffs’ application and issue a temporary restraining order and a
17
           preliminary injunction enjoining State and Local Defendants from enforcing
18
19         their Orders and enforcement policies, practices, and customs that individually

20         and/or collectively violate the Second, Fifth, and Fourteenth Amendments, to
21
           restore the status quo ante and so that firearm and ammunition product
22
23         manufacturers, retailers, importers, distributors, and shooting ranges may
24
           continue to operate; and, (C) Grant all other and further relief, including
25
26         injunctive relief, against Defendants as necessary to effectuate the Court’s

27         judgment, or as the Court otherwise deems just and equitable.
28

                                                      –3–
      DECLARATION OF ALAN GOTTLIEB IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRAINING ORDER
                         AND ISSUANCE OF PRELIMINARY INJUNCTION | CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-5 Filed 03/30/20 Page 4 of 4 Page ID #:203
